                      Case 1:18-cv-04636-PAE Document 114 Filed 03/23/20 Page 1 of 2




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                        OMAR J. SIDDIQI
Corporation Counsel                            100 CHURCH STREET                                      Senior Counsel
                                               NEW YORK, NY 10007                              Phone: (212) 356-2345
                                                                                                 Fax: (212) 356-3508
                                                                                               osiddiqi@law.nyc.gov


                                                                    March 23, 2020

        VIA ECF
        Honorable Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                                Re:   Michael Nelson et al. v. City of New York, et al.,
                                      18-cv-04636 (PAE) (SDA)

        Your Honor:

                        I am a Senior Counsel in the Office of Corporation Counsel and the attorney
        assigned to the defense of defendants City of New York, Miszuk, Tkaczuk, Frangatos, and
        Cortes. The parties write jointly in light of the ongoing COVID-19 pandemic to ask the Court to
        stay fact discovery in this matter.

                As the Court is aware, the country is currently grappling with the COVID-19, or
        coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
        in a state of emergency because of the rapidly developing pandemic situation. On March 13,
        2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
        emergency as well. This weekend, Governor Cuomo issued the New York on PAUSE Order, in
        an effort to maximize social distancing and reduce unnecessary social contact.

                 That same day, the United States District Court for the Southern District of New York
        (“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges
        to conduct court proceedings by phone and video conferencing where practicable. Also on
        March 13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended
        and tolled service of process requirements and deadlines. On March 16, 2020, the Southern
        District issued a Revised Standing Order further limiting access to courthouses.

                In light of pronouncements from government and judicial officials, associated policies,
        expert recommendations, and the further spread of COVID-19, the New York City Law
        Department, along with the majority of employers in New York City and State, has advised that
                                                       -1-
         Case 1:18-cv-04636-PAE Document 114 Filed 03/23/20 Page 2 of 2



individuals should work from home as much as is practicable to ensure compliance with public
policy directives, and to protect individuals from further community spread of the virus.
Furthermore, the members of the NYPD unit that assists ACCs in obtaining discovery and
NYPD documents has been informed that they will be mobilized for other exigent police duties,
and will no longer be processing discovery requests.

         The parties have, to date, exchanged discovery demands and responses. Plaintiff Nelson
has been deposed, and defendant Cortes have been deposed. However, while several depositions
are scheduled to be held over the next few weeks, the parties are understandably concerned about
the prospect of having counsel, witnesses and the court reporter working in close proximity of
one another. Moreover, Assistant Attorney General Bruce Turkle, counsel for the State
Defendants, has reported that because of the spread of the virus, he cannot visit correctional
facilities to prepare the State Defendant to testify, and lacks the necessary technology to prepare
the witnesses by teleconference. Further, for the purposes of both practicality and cost, the
parties would prefer to take depositions live and in-person rather than remotely.

        In light of the foregoing, and given the constantly changing circumstances, the parties
respectfully request that the Court stay this matter. Should it please the Court, once society
reverts to a normal state of affairs, the parties will then write the Court to propose a schedule for
the completion of fact discovery. The parties thank the Court for its consideration under these
unusual circumstances. The parties also extend their best wishes for the health and safety of the
Court.


                                                                              Respectfully Submitted,
                                                                                    /s/ Omar J. Siddiqi
                                                                                      Omar J. Siddiqi
                                                                                      Senior Counsel

Cc: Jeffrey Rothman (by ECF)
    Bruce Turkle (by ECF)

         Granted. This case will be stayed for 60 days, until May 24, 2020. At that
         point, the parties are to file a letter updating the Court on the status of the case.
         If the parties believe an extension of the stay is necessary, they are to request
         such an extension at that time. If not, the parties are directed to propose a joint
         schedule for the remainder of discovery. The Court wishes counsel well in this
         uncertain time.

                 SO ORDERED.

                                   
                               __________________________________
                                     PAUL A. ENGELMAYER
                                     United States District Judge


         March 24, 2020
                                                  -2-
